DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on March 27, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/17/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on January 25, 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 25, 26, 32, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleine et al (US 7,023,182).
	Regarding claim 25, Kleine et al discloses a magnetic element (i.e. circuit of Figure 3 and magnetic elements of inductors L1 and L2) comprising: 
 	n first ports (Fig. 3, output terminals of buffers PB1 and PB2 connecting to inductors L1 and L2 respectively) and a summing port (Fig. 3, shared node of inductors L1 and L2), n being a positive integer, 
 	wherein: 
 	 	the instantaneous current at the summing port (Fig. 3, shared node of inductors L1 and L2) is equal to the sum of the currents at the first ports (Fig. 3, output terminals of buffers PB1 and PB2 connecting to inductors L1 and L2 respectively); and 
 	 	the instantaneous voltage at the summing port (Fig. 3, shared node of inductors L1 and L2) is substantially equal to the average of the instantaneous voltages at the first ports (Fig. 3, output terminals of buffers PB1 and PB2 connecting to inductors L1 and L2 respectively) (See column 9, lines 15-41).
 	Regarding clam 26, Kleine et al further discloses a circuit (i.e. circuit of Figure 3) comprising the magnetic element (magnetic elements of inductors L1 and L2) and n switching poles (Fig. 3, buffers PB1 and PB2), each of the switching poles including a phase node (i.e. output nodes from buffers PB1 and PB2), 
 	wherein a switching pole phase node is connected to a respective first port (Fig. 3, output terminals of buffers PB1 and PB2 connecting to inductors L1 and L2 respectively) of the magnetic element (magnetic elements of inductors L1 and L2).
 	Regarding claim 32, Kleine et al further discloses a controller (Fig. 3, circuit of PWM1 generator logic and PWM2 generator logic 303 and 307 respectively) configured to provide switching commands (Fig. 3, signals PWM1 and PWM2) for at least one switching pole of the n switching poles (Fig. 3, buffers PB1 and PB2).
 	Regarding claim 37, Kleine et al further discloses not including an external inductor in series with the summing port (Fig. 3, shared node of inductors L1 and L2) of the magnetic element (i.e. circuit of Figure 3 and magnetic elements of inductors L1 and L2). 
 	Regarding claim 40, Kleine et al further discloses wherein n is an integer greater than 2 (i.e. any number of phases or channels can be utilized. See column 4, lines 65-67).


Allowable Subject Matter
7.	Claims 27-31, 33-36, 38-39 and 41-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 27-31 and 39, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, comprising: 
 	a high voltage port having a first node and a second node, 
 	a low voltage port having a first node and a second node, and 
 	a high voltage capacitance, 
 	wherein: 
 	 	the high voltage capacitance is connected across the high voltage port, 
 	 	the first node of the high voltage port is connected to a first node of a switching pole of the n switching poles, 
 	 	the second node of the high voltage port is connected to a second node of a switching pole of the n switching poles and to the second node of the low voltage port, 
 	 	the summing port of the magnetic element is connected to the first node of the low voltage port.

Regarding claims 33-36, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	wherein the controller is configured to provide, to the n switching poles, respective switching commands having approximately equal duty cycles. 

Regarding claim 38, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A circuit, 
 	further comprising an external inductance in series with the summing port of the magnetic element.  

Regarding claims 41-45, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A magnetic element, 
 	further comprising a magnetic core and an electrically conductive winding, wherein the magnetic core of the magnetic element comprises: 
 	a first back iron member, 
 	a second back iron member, and 
 	a plurality of core prongs, 
 	wherein a first core prong of the core prongs bridges between the first and second back iron members.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al (US 2017/0229961) deals with a current balance method for multiphase switching regulators, Tang et al (US 2016/0149489) deals with a switching voltage regulator input power estimation, Krishnamurthy et al (US 2011/0267019) deals with methods and systems to digitally balance currents of a multi-phase voltage regulator, Xu et al (US 7,791,321) deals with a coupled-inductor multi-phase buck converters, Wei et al (US 2016/0098054) deals with coupled-inductor core for unbalanced phase currents, Ledenev et al (US 2004/0233690) deals with a multiple power converter system using combining transformers, and Xu et al (US 6,784,644) deals with a multiphase clamp coupled-buck converter and magnetic integration.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838